Case 0:21-cv-60614-BB Document 1 Entered on FLSD Docket 03/19/2021 Page 1 of 4




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO._________________

 WALTER RAMOS,

                 Plaintiff,

 vs.

 UNITED GLASS SYSTEMS CORP.,
 a Florida corporation, and MARK
 LEONARD, individually,

             Defendants.
 ________________________________________/

                                            COMPLAINT

         Plaintiff, WALTER RAMOS, by and through undersigned counsel, sues the Defendants,

 UNITED GLASS SYSTEMS CORP., (hereinafter, “Company”), and MARK LEONARD,

 individually, (hereinafter, collectively referred to as “Defendants”) and alleges as follows:

         1.      Plaintiff, a former employee of the Defendants, brings this action to recover

 compensation and other relief under the Fair Labor Standards Act, as amended (the "FLSA"), 29

 U.S.C. § 201 et seq.

         2.      Jurisdiction is conferred on this Court by 29 U.S.C. § 216(b).

         3.      The unlawful employment practices alleged herein occurred and/or were committed

 within this judicial district.

         4.      At all times material hereto, Plaintiff is/was a resident of this judicial district, an

 employee of the Defendants, sui juris and otherwise within the jurisdiction of this Court.
Case 0:21-cv-60614-BB Document 1 Entered on FLSD Docket 03/19/2021 Page 2 of 4




         5.     At all times material hereto, Defendant, Company, was the employer or former

 employer of the Plaintiff and is conducting business in this judicial district and is otherwise an

 ‘employer’ under the FLSA.

         6.     That at all times material hereto, Defendant, MARK LEONARD, individually, acted

 directly in the interests of her employer, the Defendant, Company, in relation to the Plaintiff, and

 this individual Defendant exercised the requisite legal control and otherwise administered the illegal

 acts as described herein on behalf of the Defendant, Company, and is otherwise an ‘employer’ under

 the FLSA.

         7.     At all times material hereto, Defendants were and continue to be an ‘enterprise

 engaged in commerce’ within the meaning of the FLSA as defined by 29 U.S.C. § 203(d) and (s)(1)

 in that it has employees engaged in commerce or in the production of goods for commerce or that

 has employees handling, selling, or otherwise working on goods or materials that have been moved

 in or produced for commerce by any person.

         8.     At all times material hereto, Defendants have had two (2) or more employees who

 have regularly sold, handled, or otherwise worked on goods or materials that have been moved in or

 produced for commerce which subjects the employees to the provisions of the FLSA.

         9.     That at all times material hereto, Plaintiff was ‘engaged in commerce’ within the

 meaning of the FLSA.

         10.    Defendants have been at all times material engaged in interstate commerce, and

 Defendants’ annual gross revenues derived from this interstate commerce, upon information and

 belief, are in excess of $500,000.00 for the relevant time period.

         11.    The Plaintiff was hired as a non-exempt employee by the Defendants in January of

 2018.

                                                   2
Case 0:21-cv-60614-BB Document 1 Entered on FLSD Docket 03/19/2021 Page 3 of 4




          12.    During his employment, the Defendants however had Plaintiff, a non-exempt

 employee under the FLSA, work in excess of forty (40) hours per work week, but willfully refused

 to properly compensate Plaintiff for such work in violation of the FLSA.

          13.    Specifically, Plaintiff was not paid for at least his last month of overtime wages,

 which ended on or about December 15, 2020.

          14.    All records concerning the number of hours actually worked by Plaintiff are in the

 exclusive possession and sole custody and control of the Defendants, and therefore, Plaintiff is

 unable to state at this time the exact amount due.

          15.    Plaintiff, however, will exert diligent efforts to obtain such information by

 appropriate discovery proceedings, to be taken promptly in this case, and if required, an amendment

 to this Complaint will be submitted to set forth an amount due by the Plaintiff.

                                            COUNT I
                                         FLSA - COMPANY

          Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 15

 above.

          16.    Plaintiff is entitled to time and one half for each hour worked in excess of forty (40)

 hours per work week pursuant to the FLSA.

          17.    By reason of the intentional, willful and unlawful acts of the Defendant, Company in

 violation of the FLSA, Plaintiff has suffered damages.

          WHEREFORE, Plaintiff demands judgment against the Defendant, Company for all

 damages and relief under the FLSA, including liquidated damages (and/or pre-judgment interest),

 attorneys’ fees, costs and expenses, in addition to all other relief this Court deems just and proper.




                                                   3
Case 0:21-cv-60614-BB Document 1 Entered on FLSD Docket 03/19/2021 Page 4 of 4




                                         COUNT II
                                    FLSA–MARK LEONARD

        Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 15 of

 this Complaint.

        18.     Plaintiff is entitled to time and one half for each hour worked in excess of forty (40)

 hours per work week pursuant to the FLSA.

        19.     By reason of the intentional, willful and unlawful acts of the Defendant, MARK

 LEONARD in violation of the FLSA, Plaintiff has suffered damages.

        WHEREFORE, Plaintiff demands judgment against the Defendant, MARK LEONARD for

 all damages and relief under the FLSA, including liquidated damages (and/or pre-judgment interest),

 attorneys’ fees, costs and expenses, in addition to all other relief this Court deems just and proper.

                                      DEMAND FOR JURY TRIAL

        Plaintiff demands a trial by jury on all counts.

        Dated: March 19, 2021.                  Respectfully submitted,

                                                Law Offices of Levy & Levy, P.A.
                                                1000 Sawgrass Corporate Parkway, Suite 588
                                                Sunrise, Florida 33323
                                                Telephone: (954) 763-5722
                                                Facsimile: (954) 763-5723
                                                Counsel for Plaintiff

                                                /s/ Chad Levy
                                                CHAD E. LEVY, ESQ.
                                                chad@levylevylaw.com
                                                Secondary: assistant@levylevylaw.com
                                                F.B.N.: 0851701
                                                DAVID M. COZAD, ESQ.
                                                david@levylevylaw.com
                                                F.B.N.: 333920




                                                   4
